Citation Nr: 1146397	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to July 25, 2008, for the grant of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In April 2011, the Veteran was afforded a hearing before T. Stephen Eckerman, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for posttraumatic stress disorder in March 1989.  The Veteran was notified of this decision via a letter dated on April 3, 1989, but he did not appeal.

2.  The Veteran submitted a claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder in August 1992.  This claim was denied in a June 1993 rating decision.  The Veteran was notified of this decision via a letter dated on June 23, 1993, but he did not appeal.

3.  The Veteran submitted a claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder that was received by the RO on July 25, 2008.  

4.  In a December 2008 rating decision, the RO granted service connection for posttraumatic stress disorder, with an effective date of July 25, 2008.

5.  The Veteran did not file a formal or informal claim for service connection for PTSD between June 23, 1993 and July 25, 2008.  
CONCLUSION OF LAW

The criteria for an effective date prior to July 25, 2008, for the grant of service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.012, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date for PTSD.  During his April 2011 Board hearing, the Veteran acknowledged that he did not appeal March 1989 or the June 1993 RO rating decisions, which denied claims for service connection for PTSD.  However, he contended that he is entitled to an earlier effective date because he had PTSD at the time of these prior adjudications of his claim.  Further, he asserted that he is entitled to an earlier effective date because he would have benefited from earlier psychiatric treatment.

In October 1988, the Veteran submitted a claim of entitlement to service connection for PTSD.  In a March 1989 rating decision, this claim was denied.  The RO sent the Veteran notice of this decision and notice of his appellate rights in correspondence dated on April 3, 1989.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In August 1992, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD.  This claim was denied in a rating decision entered in June 1993.  The RO sent the Veteran notice of this decision and notice of his appellate rights in correspondence dated on June 23, 1993.  There was no appeal, and the RO's decision became final.  Id.

On July 25, 2008, the Veteran's claim to reopen the issue of entitlement to service connection for PTSD was received.  In a rating decision dated in December 2008, service connection was granted for PTSD.  The RO assigned an effective date of July 25, 2008, the date the Veteran's claim to reopen was received by the RO.  Subsequent to the December 2008 rating decision, the Veteran perfected an appeal, seeking an effective date prior to July 25, 2008 for the award of service connection for his PTSD.  
 
Generally, the effective date of an award of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Under 3.155, an informal claim is defined as:

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran failed to file a timely appeal of the prior adverse rating decision in June 1993 addressing his claim for VA compensation for PTSD.  Since the Veteran did not file a timely notice of disagreement with the June 1993 RO decision, it became final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A , 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the June 1993 rating decision has not been alleged, and that rating decision is a legal bar to an effective date prior to the date of the decision.  

Thereafter, the claims files show that there was no correspondence received from the Veteran that showed an intent to apply to reopen his claim of service connection for a chronic acquired psychiatric disability until the correspondence that was received by VA on July 25, 2008.  See 38 C.F.R. § 3.155.  In this regard, the Board notes that although there are records of VA treatment dated after the RO's June 1993 decision, dated as early as in 2006, the provision at 38 C.F.R. § 3.157(b) applies only to a distinct group of claims where service connection has already been established.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim) (citing 38 C.F.R. § 3.157).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006).  Therefore, as the issue on appeal involves a claim for an earlier effective date for service connection, this regulation does not provide a basis for a grant of the claim.  The Board further notes that from June 23, 1993 to July 25, 2008, correspondence received from the Veteran was limited to the adjudication of unrelated service connection and increased rating claims.  This includes a statement from the Veteran, received in August 2007, which was discussed at his hearing.  This letter discusses skin and ear symptoms incurred during service in Vietnam, but it does not discuss symptoms of an acquired psychiatric disorder/PTSD or otherwise indicate an intent to file a claim for service connection for PTSD.  As none of this correspondence is sufficient to fulfill the criteria for a PTSD claim, it may not serve as the basis for an earlier effective date.  See 38 C.F.R. §§ 3.1(p), 3.155.    

Given the foregoing, the earliest date after the June 1993 rating decision that the Veteran expressed an intent to file a claim for service connection for an acquired psychiatric disorder/PTSD is July 25, 2008, which is the presently assigned effective date.  Under the controlling law and regulations (outlined above), the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  Thus, the July 25, 2008 date of claim is the appropriate effective date here, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r).  

To the extent that the Veteran asserts that he had PTSD prior to the effective date for PTSD, this is not a basis for the assignment of an earlier effective date.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed, in this case, following the most recent and final denial of the claim in June 1993.  See Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on [a] current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Here, the claim to reopen was filed on July 25, 2008, and the Board finds that this is the correct effective date based on the evidence of record and the applicable laws and regulations.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  In summary, the record does not include any communication from the Veteran (or his representative or other person noted in 38 C.F.R. § 3.155) that was received after the RO's final June 1993 decision, and prior to July 25, 2008, which may reasonably be construed as an indication that he was seeking service connection for an acquired psychiatric disorder/PTSD.  Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection prior to July 25, 2008.  This effective date has been assigned in accordance with 38 C.F.R. § 3.400(q)(2), (r).  

The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claim must be denied.  


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in September 2008, the Veteran was provided with VCAA notice in association with his application to reopen his claim for service connection for PTSD.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

In this case, the Veteran does not assert, and there is no evidence to show, that he filed an application for service connection for PTSD after the RO's final June 1993 rating decision, and prior to the current effective date, and there is no dispute as to the underlying facts.  In such a case, there is no additional information or evidence that could be obtained to substantiate the claim.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An effective date prior to July 25, 2008 for the grant of service connection for PTSD is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


